DETAILED ACTION
Claims 1-14 are pending. Claims 1-14 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments and amendments, filed on 11/2/2021, with respect to the rejection of the claims, under pre-AIA  35 U.S.C. 103(a), have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gopalakrishnan (US 20110082924) in view of Sood (US 20100235472)
Regarding Claims 1 and 8:
Gopalakrishnan discloses – A method for controlling adjustment of quality level of media content adapted to be transferred over a network link, comprising: (Gopalakrishnan; Paragraph [5-6, 40] - Techniques for controlling the streaming of content through a network using an HTTP adaptive bit rate streaming protocol that involves changing the 
creating, at a server, an indication of availability for distribution to a plurality of client devices that lists content available from one or more content sources, (Gopalakrishnan; Paragraph [172] - Initially, the client makes a request for a content element received by a content source to provide a manifest file. The manifest file is received by the intermediate network device on its way to the client. The intermediate network device edits the contents of the manifest file. For example, the intermediate network device edits the manifest file by deleting at least one URI from the manifest file. The edited version of the manifest file is then sent on to the client for use by the client in HTTP adaptive bit rate streaming. Therefore, the client is left to select from only selected versions of the content element in the manifest file, edited by the intermediate network device.)
the indication of availability comprising at least: a description of two or more first quality level segments of a particular media content item and a description of two or more second quality level segments of the particular media content item, wherein at least one or more first quality level segments of the two or more first quality level segments represent a same content portion of the particular media content item as at least one or more second quality level segments of the two or more second quality level segments, (Gopalakrishnan; Paragraph [160-162] - A feature of HTTP adaptive bit rate streaming is that the client can select from different versions of the same content element and can adapt to certain operating parameters to change the selected version. In an embodiment, the client monitors operating parameters such as chunk download 
wherein the two or more first quality level segments of the particular media content item require a first data rate, wherein the two or more second quality level segments of the particular media content item require a second data rate; (Gopalakrishnan; Paragraph [155-157] - HTTP Adaptive Bit Rate Streaming, where video content is split into "segments" or "chunks." The video segments may also be encoded at different bit rates enabling the client to request segments of appropriate quality (bit rate) based on prevailing network conditions as the video is being played, thus enabling "adaptation" of playback quality to bandwidth availability.)
causing the indication of availability to be sent to a client device among the plurality of client devices; and (Gopalakrishnan; Paragraph [172-174] - Initially, the client makes a request for a content element received by a content source to provide a manifest file. The manifest file is received by the intermediate network device on its way to the client. The intermediate network device edits the contents of the manifest file. For example, the intermediate network device edits the manifest file by deleting at least one URI from the manifest file. The edited version of the manifest file is then sent on to the client for use by the client in HTTP adaptive bit rate streaming. Therefore, the client is left to select from only selected versions of the content element in the manifest file, edited by the intermediate network device.)
wherein the client device requests, from a content source of the one or more content sources selected from the indication of availability, a first segment from the two or more first quality segments of the particular media content item or from the two or more second quality segments of the particular media content item, based on available bandwidth over the network link as measured by the client device. (Gopalakrishnan; Paragraph [160-162] - A feature of HTTP adaptive bit rate streaming is that the client can select from different versions of the same content element and can adapt to certain operating parameters to change the selected version. In an embodiment, the client monitors operating parameters such as chunk download times, buffer fullness, and rendered frame rates to decide whether or not to request a different version of the content element for the next content chunk. In this way, each client makes its own decision as to what version of the content element to select and the decision can be changed to adapt to changes in operating parameters.)
Gopalakrishnan does not explicitly disclose –based on available bandwidth over the network link as measured by the client device. More specifically, Gopalakrishnan (Paragraph [40, 155-157, 160-162]) discloses techniques for controlling the streaming of content through a network using an HTTP adaptive bit rate streaming protocol that involves changing the rate at which content chunks are sent from an intermediate network device in order to cause a client to request content chunks that are encoded at a different bit rate, using a manifest file sent to a client to provide available versions of content elements in the manifest file, edited by the intermediate network device, that the client can select from different versions of the same content element and can adapt to certain operating parameters to change the selected version based on operating parameters monitored by the client thus enabling "adaptation" of playback quality to bandwidth availability, but does not explicitly disclose where the client request is based on available bandwidth over the network link as measured by the client device, which is disclosed by Sood (see below)
Sood discloses – wherein the client device requests, from a content source of the one or more content sources selected from the indication of availability, a first segment from the two or more first quality segments of the particular media content item or from the two or more second quality segments of the particular media content item, based on available bandwidth over the network link as measured by the client device. (Sood; Paragraph [13, 16, 22] - An adaptive streaming system that provides a stateless connection between the client and server for streaming media playback in which the data is formatted in a manner that allows the client to make decisions in order to provide an improved experience to the user with fewer breaks in streaming media playback. The adaptive streaming system 100 operates primarily at a client computer system, but it may also may be placed at various locations within a content network environment. The QoS monitoring component may determine that the bandwidth between the client and the server is inadequate for the current bit rate, and the client may begin requesting media chunks at a lower bit rate. the initial manifest and/or metadata that the client receives may include information about the bit rates and other encoding properties available from the server, so that the client can choose the encoding that will provide a good client experience.) 
It would have been obvious to one of ordinary skill in the art to combine the techniques for controlling the streaming of content through a network using an HTTP adaptive bit rate streaming protocol of Gopalakrishnan provides an intermediate network device to enable network traffic control to manage the flow of data in the network, with the adaptive streaming system of Sood that monitors the quality of the bandwidth between a client and server, at the client computer system, for streaming media playback in which the data is formatted in a manner that allows the client to make decisions in order to provide an improved experience to the user, where the combination of elements according to known methods would yield a predictable result. (Sood; Abstract; Paragraph [13-15])

Regarding Claims 2 and 9:
Gopalakrishnan-Sood further discloses – wherein prior to causing sending the indication of availability to a specific client device, the server modifies the indication of availability to remove one or more descriptions that cannot be used due to available data rate limitations of the network link. (Gopalakrishnan; Paragraph [172-174] - Initially, the client makes a request for a content element received by a content source to provide a manifest file. The manifest file is received by the intermediate network device on its way to the client. The intermediate network device edits the contents of the manifest file. For example, the intermediate network device edits the manifest file by deleting at least one URI from the manifest file. The manifest file can be edited in various different ways to control the set of available versions from which the client can select. The edited version of the manifest file is then sent on to the client for use by the client in HTTP adaptive bit rate streaming. Therefore, the client is left to select from only selected versions of the content element in the manifest file, edited by the intermediate network device.) 
It would have been obvious to one of ordinary skill in the art to combine the techniques for controlling the streaming of content through a network using an HTTP adaptive bit rate streaming protocol of Gopalakrishnan provides an intermediate network device to enable network traffic control to manage the flow of data in the network, with the adaptive streaming system of Sood that monitors the quality of the bandwidth between a client and server, at the client computer system, for streaming media playback in which the data is formatted in a manner that allows the client to make decisions in order to provide an improved experience to the user, where the combination of elements according to known methods would yield a predictable result. (Sood; Abstract; Paragraph [13-15]) 
Regarding Claims 3 and 10:
Gopalakrishnan-Sood further discloses – The method of claim 1, wherein prior to causing sending the indication of availability to a specific client device, the server modifies the indication of availability to restrict descriptions made available to the specific client device. (Gopalakrishnan; Paragraph [172-174] - Initially, the client makes a request for a content element received by a content source to provide a manifest file. The manifest file is received by the intermediate network device on its way to the client. The intermediate network device edits the contents of the manifest file. For example, the intermediate network device edits the manifest file by deleting at least one URI from the manifest file. The manifest file can be edited in various different ways to control the set of available versions from which the client can select. The edited version of the manifest file is then sent on to the client for use by the client in HTTP adaptive bit rate streaming. Therefore, the client is left to select from only selected versions of the content element in the manifest file, edited by the intermediate network device.)
Regarding Claims 4 and 11:
Gopalakrishnan-Sood further discloses – The method of claim 1, wherein prior to causing sending the indication of availability to a specific client device, the server modifies the indication of availability to restrict descriptions made available to the specific client device to ensure bandwidth is available across the network link in the future. (Gopalakrishnan; Paragraph [172-174] - Initially, the client makes a request for a content element received by a content source to provide a manifest file. The manifest file is received by the intermediate network device on its way to the client. The intermediate network device edits the contents of the manifest file. For example, the intermediate network device edits the manifest file by deleting at least one URI from the manifest file. The manifest file can be edited in various different ways to control the set of available versions from which the client can select. The edited version of the manifest file is then sent on to the client for use by the client in HTTP adaptive bit rate streaming. Therefore, the client is left to select from only selected versions of the content element in the manifest file, edited by the intermediate network device.)
Regarding Claims 5 and 12
Gopalakrishnan-Sood further discloses – The method of claim 1, wherein the indication of availability informs the plurality of client devices that available data rate of the network link has changed. (Sood; Paragraph [13, 16, 22] - An adaptive streaming system that provides a stateless connection between the client and server for streaming media playback in which the data is formatted in a manner that allows the client to make decisions in order to provide an improved experience to the user with fewer breaks in streaming media playback. The adaptive streaming system 100 operates primarily at a client computer system, but it may also may be placed at various locations within a content network environment. The QoS monitoring component may determine that the bandwidth between the client and the server is inadequate for the current bit rate, and the client may begin requesting media chunks at a lower bit rate. the initial manifest and/or metadata that the client receives may include information about the bit rates and other encoding properties available from the server, so that the client can choose the encoding that will provide a good client experience.)
Regarding Claims 7 and 14:
Gopalakrishnan-Sood further discloses – The method of claim 1, wherein the client device periodically measures available bandwidth over the network link. (Sood; Paragraph [13, 16, 22] - An adaptive streaming system that provides a stateless connection between the client and server for streaming media playback in which the data is formatted in a manner that allows the client to make decisions in order to provide an improved experience to the user with fewer breaks in streaming media playback. The adaptive streaming system 100 operates primarily at a client computer system, but it may also may be placed at various locations within a content network environment. The QoS monitoring component may determine that the bandwidth between the client and the server is inadequate for the current bit rate, and the client may begin requesting media chunks at a lower bit rate. the initial manifest and/or metadata that the client receives may include information about the bit rates and other encoding properties available from the server, so that the client can choose the encoding that will provide a good client experience.) 
Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gopalakrishnan (US 20110082924) in view of Sood (US 20100235472) and further with Chen (US 20120042090)
Regarding Claims 6 and 13:
Gopalakrishnan-Sood further discloses – The method of claim 1, 
Gopalakrishnan-Sood does not explicitly disclose – wherein the indication of availability includes an update interval element that informs the plurality of client devices when to update the indication of availability in a given interval. More specifically, Gopalakrishnan (Paragraph [40, 155-157, 160-162]) discloses techniques for controlling the streaming of content through a network using an HTTP adaptive bit rate streaming protocol that involves changing the rate at which content chunks are sent from an intermediate network device in order to cause a client to request content chunks that are encoded at a different bit rate, using a manifest file sent to a client to provide available versions of content elements in the manifest file, edited by the intermediate network device, that the client can select from different versions of the same content element and can adapt to certain operating parameters to change the selected version based on operating parameters monitored by the client thus enabling "adaptation" of playback quality to bandwidth availability, but does not explicitly disclose wherein the indication of availability includes an update interval element that informs the plurality of client devices when to update the indication of availability in a given interval, which is disclosed by Chen (see below)
Chen discloses – wherein the indication of availability includes an update interval element that informs the plurality of client devices when to update the indication of availability in a given interval. (Chen; Paragraph [44, 51, 88] - techniques for improving streaming of media data over a network, such as audio and video data, over a network, used in conjunction with dynamic adaptive streaming over HTTP (DASH). encapsulation unit 30 may form segments of a representation that include data indicating that the manifest file is to be updated, when manifest file 66 needs to be updated within a particular period of multimedia content 64, encapsulation unit 30 may form a segment of one or more of representations 68 indicating that manifest file 66 is to be updated.)
It would have been obvious to one of ordinary skill in the art to combine the techniques for controlling the streaming of content through a network using an HTTP adaptive bit rate streaming protocol of Gopalakrishnan that provides an intermediate network device to enable network traffic control to manage the flow of data in the network, and the adaptive streaming system of Sood that monitors the quality of the bandwidth between a client and server, at the client computer system, for streaming media playback in order to provide an improved experience to the user, with the techniques for improving streaming of media data over a network of Chen that includes techniques for providing information for updating manifest files for streamed media content, where the combination of elements according to known methods would yield a predictable result. (Chen; Abstract; Paragraph [7-8, 51]) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ML
Examiner
Art Unit 2457


/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457